Citation Nr: 0824964	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for right knee patellofemoral pain syndrome.  

2.  Entitlement to an initial disability rating for a left 
knee disability in excess of 30 percent from January 27, 2004 
until October 25, 2004 and from February 1, 2005 to the 
present.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel






INTRODUCTION

The veteran had active duty service from July 1982 until May 
1993, November 1995 until May 1996, and from November 2000 
until January 2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

The veteran was granted service connection for a left knee 
disability, with a 30 percent rating, in a July 2004 rating 
decision.  He filed a notice of disagreement for his left 
knee in September 2004 and requested a 40 percent rating.  He 
also filed a claim for temporary total disability in December 
2004.  A February 2005 rating decision granted a temporary 
100 percent evaluation based on surgical or other treatment 
necessitating convalescence from October 25, 2004 and a 30 
percent evaluation was also assigned from February 1, 2005 
for the left knee.  This rating decision, however, did not 
grant the veteran's claim for a 40 percent evaluation for a 
left knee disability.  The veteran has not withdrawn his 
claim and is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

Service connection was granted for a low back disability in a 
February 2008 rating decision.  As this is a full grant of 
that claim, this matter is not before the Board.

Additionally, a February 2005 rating decision granted service 
connection for hearing loss with a noncompensable evaluation.  
Although a notice of disagreement, dated in March 2005, is of 
record on this issue, the only substantive appeal of record, 
a January 2006 VA Form 9, did not perfect the appeal of that 
issue and it is not currently before the Board.  

The evidence of record also indicates that the veteran raised 
a claim regarding service connection for a left ankle 
disorder, as indicated in his January 2004 claim application 
and his September 2004 notice of disagreement.  However, this 
matter is not before the Board because it has not been 
prepared for appellate review. Accordingly, this matter is 
REFERRED to the RO for appropriate action.

The issue of a rating increase for an initial left knee 
disability rating is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's right knee patellofemoral pain syndrome is 
manifested by a range of motion from 0 to 140 degrees.


CONCLUSION OF LAW

The criteria for an initial, compensable evaluation for right 
knee retropatellar pain syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

This appeal arises from disagreement with the initial 
evaluations following the grant of service connection for a 
right knee disability.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service medical records and reports of his post-
service treatment.  He was also afforded multiple formal VA 
examinations.  

The record suggests, in an April 2004 bilateral examination 
report, that the veteran complained of bilateral knee pain 
and a bilateral examination was performed, with possible x-
rays ordered for his right knee in an April 2004 VA 
examination.  However, those x-rays were not associated with 
the claims file.  As the veteran's right knee exhibits a full 
range of motion, x-ray evidence of arthritis would not result 
in the veteran receiving a separate evaluation for right knee 
arthritis even if it were found to be present.  Thus, the 
non-association of these x-ray records with the claims file 
does not prejudice the veteran's current claim as they would 
not result in a higher rating based on the other evidence of 
record. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Right Knee Claim

The veteran essentially contends that his right knee 
disability is more severe than indicated by his current 
noncompensable evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005). However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 or 5259 and 5003 where there is x-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
and VAOPGCREC 9-98.

VA standards describe normal range of motion of the knee as 
from 0 to 140 degrees. See 38 C.F.R. § 4.71, Plate II. 

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is 
evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension. Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 
5003. The knees are considered major joints. 38 C.F.R. § 
4.45.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation for flexion limited to 15 
degrees. Under Diagnostic Code 5261, a noncompensable 
evaluation is also for assignment when extension is limited 
to 5 degrees, while a 10 percent evaluation is for assignment 
when extension is limited to 10 degrees, a 20 percent 
evaluation when extension is limited to 15 degrees, a 30 
percent evaluation when extension is limited to 20 degrees, a 
forty percent evaluation when extension is limited to 30 
degrees, and a 50 percent evaluation when extension is 
limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 
5257, under which a 10 percent evaluation would be warranted 
with evidence of slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation would be warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation would only be warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

The veteran essentially contends that his service-connected 
right knee disability is more severe than indicated by the 
noncompensable rating granted him.

Service medical records indicate that the veteran complained 
of right knee pain several times during service, including in 
April 1998 and September 2002.  

A VA examination was provided in April 2004 for joints and 
did not include a review of the claims file.  The veteran 
complained of right knee pain with ambulation and that it 
gave way, but denied locking.  There were no episodes of 
dislocation or recurrent subluxation and no constitutional 
symptoms of inflammatory arthritis.  The veteran was 
independent in activities of daily living and worked as a 
material handler.  

The examiner found his right knee to have a range of motion 
from 0 to 140 degrees.  He had a positive patellar grinding 
test of the right knee.  The veteran walked with a one point 
cane and had a severe limp of the left lower extremity when 
not using his cane.  No ankylosis was present.  He was 
diagnosed with right knee patellofemoral pain syndrome.  

A general medical VA examination was provided in April 2004.  
The veteran complained of bilateral knee pain.  His gait was 
limping and he used a walking cane to ambulate.  His right 
knee had posttraumatic syndrome, was tender, and had 
satisfactory movement.  He was diagnosed with right knee 
posttraumatic syndrome and a meniscal tear was suspected.

Another VA examination for joints was provided in June 2006, 
and included a review of the claims folder.  The veteran 
reported a constant needle-like pain around the right knee 
joint and had no other complaints.  He took medication for 
temporary pain control.  He also reported acute flare-ups 
with pain of 8 on a scale of 10 that occurred two to three 
times a week for three hours.  Precipitating factors included 
various forms of cleaning and going to the supermarket.  He 
was able to tolerate the pain when driving or through 
medications.  He further reported that the flare-ups 
additionally limited him and made him unable to concentrate 
on his job, causing him to have to stand or lie on the floor.  

The veteran did not use crutches, a knee brace, or corrective 
shoes, but did use shoe inserts and a cane.  There were no 
episodes of dislocation or recurrent subluxation.  There were 
no constitutional symptoms for inflammatory arthritis.  He 
had previously had a full time job as a security officer, but 
no job accommodations.  He could not stand more than 5 or 10 
minutes and had missed work due to his knee.  

The June 2006 VA examiner found the veteran to have a full 
range of motion from 0 to 140 degrees.  There was no painful 
motion in the range of motion measured.  The examiner found 
him not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination following repetitive use of 
the right knee on examination.  There was no objective 
evidence of edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  He had a positive patellar grinding test and 
moderate crepitus.  He also had a slow, guarded gait and 
could walk unaided with a left pelvic tilt and no limping.  
There was no ankylosis or constitutional signs for 
inflammatory arthritis.  He was diagnosed with right knee 
patellofemoral pain syndrome and was found to not be 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination following repetitive use of the 
right knee on examination.  

Range of motion was found to be from 0 to 140 degrees in both 
VA examinations.    Such ranges of motion are not indicative 
of a compensable disability rating, as indicated under 
Diagnostic Codes 5260 or 5261.  Additionally, since a full 
range of motion has been exhibited, even if VA x-rays were to 
find right knee arthritis, a 10 percent rating would not be 
applicable under Diagnostic Code 5003.  

Ratings would not be applicable under Diagnostic Code 5257 
for recurrent subluxation or lateral instability, as neither 
was found by VA examiners.  Ratings based on ankylosis, 
dislocated cartilage, or the removal of cartilage are also 
not applicable, as there is no clinical evidence of record to 
indicate that the appellant has demonstrated any such 
symptomatology.  Diagnostic Codes 5256, 5258, and 5259.

The appellant has also put forth credible complaints of pain 
on use of the joint. With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995). Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's right knee disability is likely manifested by 
some functional limitation due to the objectively observed 
patellar grinding and moderate crepitus.  However, these 
symptoms are encompassed and contemplated by the 
noncompensable disability rating assigned.  Indeed, the June 
2006 VA examiner found him to not be additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
following repetitive use on examination.  The Board finds 
that there is no evidence of any other functional impairment 
which would warrant a higher rating than those already 
assigned for the complaints of pain or impairment. 38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claim for an initial, 
compensable rating for right knee retropatellar pain syndrome 
is denied.


[Continued on the next page]  

ORDER

Entitlement to an initial, compensable disability rating for 
right knee retropatellar pain syndrome is denied.  


REMAND

As previously stated, the veteran has contended that his left 
knee disability is indicative of at least a 40 percent 
disability rating.  The veteran was granted an initial left 
knee disability evaluation of 30 percent from January 27, 
2004 in a July 2004 rating decision.  He filed a notice of 
disagreement in September 2004.  A temporary evaluation of 
100 percent was assigned effective October 25, 2004, until 
February 1, 2005, and his 30 percent evaluation was continued 
after February 1, 2005, in a December 2004 rating decision.  
The veteran was never provided a Statement of the Case as to 
the issue of an initial evaluation in excess of 30 percent 
for his left knee disability.   See Manlicon v. West, 12 Vet. 
App. 238 (1999).  This must be accomplished.

Accordingly, the case is REMANDED for the following actions:

After all appropriate development 
deemed necessary by the RO/AMC is 
taken, the veteran should be issued a 
statement of the case, for the issue of 
entitlement to an initial disability 
rating for a left knee disability.  If, 
and only if, the veteran files a 
substantive appeal in a timely manner 
to these issues, should such issues be 
returned to the Board.  

The purpose of this REMAND is to comply with all due process 
considerations. No inference should be drawn regarding the 
final disposition of this claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


